Citation Nr: 0327707	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  01-07 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for left leg 
thrombophlebitis.

2.  Entitlement to service connection for residuals of 
fractured pelvis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from September 1958 to 
December 1961.  This appeal originally came before the Board 
of Veterans' Appeals from an April 2001 rating decision of 
the Department of Veterans Affairs (VA), New Orleans, 
Louisiana, regional office (RO).  

The Board undertook development of the issues on appeal in 
November 2002; pursuant to 38 C.F.R. § 19.9(a)(2) (2002), 
additional records were obtained, and VA examinations were 
conducted in April 2003.  


REMAND

Since undertaking the additional development, the United 
States Court of Appeals for the Federal Circuit invalidated 
38 C.F.R. § 19.9(a)(2) (which allowed the Board to undertake 
the action necessary for a proper appellate decision) 
because, in conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver.  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  

Consequently, the Board no longer has the authority to decide 
claims based on the new evidence that it develops or obtains 
without obtaining a waiver from the appellant of his or her 
right to have the new evidence initially considered by the 
RO.  No such waiver is of record in this case.  The result is 
that the RO must review the evidence developed by the Board 
and adjudicate the claims considering the newly obtained 
evidence, as well as evidence previously of record.  

Additionally, the Board notes that in a decision promulgated 
on September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans, supra.  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

Finally, the Board notes that the report of the VA heart and 
vascular examination conducted in April 2003 did not include 
the nexus opinion requested by the Board.  The examiner's 
report indicated that Doppler ultrasound testing of the 
veteran's lower extremities was needed.  The record shows 
that this testing was accomplished, however no further 
opinion from the examiner is of record.  Thus, the claims 
folder should be returned to the examiner for review of the 
test results and preparation of an addendum report addressing 
the nexus question.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should return the claims 
folder to Elma Ledoux, M.D., at the New 
Orleans VAMC, and request that Dr. Ledoux 
prepare an addendum to the report of 
April 2003.  Dr. Ledoux should review the 
report of Doppler ultrasound testing of 
the veteran accomplished in June 2003, 
and address the question of the nature 
and etiology of any current 
thrombophlebitis of the lower 
extremities.  Dr. Ledoux should also 
review the pertinent evidence in the 
file, to include the service medical 
records reflecting a January 1959 
accident as a result of which the veteran 
suffered a temporary right lower 
extremity thrombophlebitis.  Thereafter, 
Dr. Ledoux should indicate (a) whether a 
diagnosis of thrombophlebitis (or any 
other residual disability) of either 
lower extremity is currently warranted; 
and, if so, (b) whether it is more 
likely, less likely, or as likely as not 
that that disability is causally related 
to the inservice trauma suffered by the 
veteran in 1959.
Dr. Ledoux should be asked to provide a 
complete rationale for all opinions and 
conclusions, and references to any 
pertinent evidence from the veteran's 
file, in the addendum report.

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

3.  The RO should readjudicate the 
veteran's claims of entitlement to 
service connection for left leg 
thrombophlebitis and residuals of a 
fractured pelvis with consideration of 
the evidence obtained by the Board 
(additional VA medical records, and VA 
examination reports dated in April 2003), 
as well as the addendum report requested 
above.  If a benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
and provided an appropriate period of 
time for response.  Thereafter, the case 
should be returned to the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




